403 S.W.2d 416 (1966)
Ex parte James RAE.
No. 39731.
Court of Criminal Appeals of Texas.
June 8, 1966.
*417 Frank Gaston, Plainview, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Judge.
This is an appeal from a judgment entered in a habeas corpus proceeding.
Appellant was indicted in five cases for burglary and two for receiving and concealing stolen property of the value of over $50, and his bond was set by the court at $2500.00 in each case.
The trial judge granted a hearing upon his petition for writ of habeas corpus and after hearing entered judgment ordering such bonds reduced to $1000.00 in each case and remanded appellant to custody. The appeal is from such order.
Bail having been substantially reduced upon the habeas corpus hearing, before complaint could be urged on appeal as to the amount fixed it was necessary that appellant show that he had made an effort to furnish bail in the reduced amount. Ex parte Swaim, 168 Tex. Crim. 391, 328 S.W.2d 299; Ex parte Pitcock, 167 Tex. Crim. 604, 322 S.W.2d 537; Ex parte Dunlap, 166 Tex. Crim. 55, 311 S.W.2d 413.
The judgment is affirmed.